DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because: 
Reference characters "90" and "95" have both been used to designate the same element in Figs 1, 8.  
Reference characters "64" and "97" have both been used to designate the same element in Fig 1.  
Reference characters "88" and "99" have both been used to designate the same element in Fig 1.  
Reference characters "46" and "48" have both been used to designate the same element in Fig 2.  
Reference characters "22" and "40" have both been used to designate the same element in Figs 2, 3, 5, and 6.  
Reference characters "46" and "52" have both been used to designate the same element in Fig 3.  
Reference characters "20" and "102" have both been used to designate the same element in Fig 4.  
Reference characters "20" and "104" have both been used to designate the same element in Figs 4, 7.  
Reference characters "48" and "76" have both been used to designate the same element in Fig 5.  
Reference characters "52" and "76" have both been used to designate the same element in Fig 6.  
Reference characters "100" and "172" have both been used to designate the same element in Fig 7.  
Reference characters "116", “120”, “136” and "97" have both been used to designate the same element in Fig 7.  
Reference characters "118", “122”, “138” and "99" have both been used to designate the same element in Fig 7.  
Reference characters "42" and "152" have both been used to designate the same element in Fig 8.  
Reference characters "44" and "154" have both been used to designate the same element in Fig 8.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
Paragraph [0028] recites a second longitudinal pocket 76 proximate edge 26 as shown in figs 1 and 8. Fig 8 does not include reference character 76 or reference character 26.
Paragraph [0030] recites longitudinal spacing patterns 97, 99 as shown in Fig 8. Fig 8 does not include reference characters 97, 99.
The above are non-limiting examples. Applicant must find and fix all similar issues.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 6, 9, 10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. 5,524,689 – Clark in view of US Pat. 4,623,061 – Pentith.

Regarding Claim 1:
drape element, comprising: 
a generally elongate sheet of flexible, non-magnetic material having opposed first and second longitudinal sheet edges defining a longitudinal direction, a longitudinal centerline toward which is defined an inward direction and away from which is defined an outward direction, and a first longitudinal pocket disposed proximate the first longitudinal sheet edge and being formed by: 

    PNG
    media_image1.png
    847
    867
    media_image1.png
    Greyscale

a first longitudinal edge portion of the sheet proximate the first longitudinal sheet edge being turned and fastened to a main portion of the sheet, or 
binding strip (Fig 9, 120) having opposed longitudinal first strip edges being longitudinally folded about the first longitudinal sheet edge (Figs 10a, 10b) and the longitudinal strip edges being fastened to the main portion of the sheet (Fig 9);
a first alternating sequence of magnets (Fig 9, 11) and non-magnetic spacers (Fig 9, 122) disposed within an outward longitudinal portion of the first longitudinal pocket, wherein each of the magnets has opposed first and second magnetic poles (this is inherently taught, as conventional magnets are inherently bipolar.), 
Clark does not teach:
a first straight magnetic wire disposed in the longitudinal direction within an inward longitudinal portion of the first longitudinal pocket; and wherein a respective first magnetic pole of each of the magnets is disposed in contact with the first straight magnetic wire.
	However, Pentith teaches:
a first straight magnetic wire (Fig 4, 23; Steel rope) disposed in a longitudinal direction; and wherein a respective first magnetic pole of each of the magnets (Fig 4, 50) is disposed in contact (Fig 4) with the first straight magnetic wire.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the drape of Clark with the wire (Steel rope) of Pentith by placing it within an inward longitudinal portion of the first longitudinal pocket. One of ordinary skill in the art would have been motivated to make this modification in order to minimize slippage of the magnets with relation to the panel, and to ensure a uniformity of polarity in the magnets.
	
Regarding Claim 2:
The combination of Clark and Pentith teaches all limitations of claim 1.
woven fabric (Column 7, lines 8-9), felted fabric, leather, artificial leather, molded plastic or extruded plastic.
	If it is found that Clark is not explicitly teaching the fabric for each embodiment as being woven fabric, the examiner notes that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the material for each embodiment (including the embodiment of fig. 9) as woven fabric as taught by col. 7 in order to provide the predictable results of economic flexible material.

Regarding Claim 6:
The combination of Clark and Pentith teaches all limitations of claim 1.
Furthermore, Clark teaches adjacent ones of the magnets (Fig 10a, 11) and non- magnetic spacers (Fig 10a, 122) are abutted against each other (Fig 10a).

Regarding Claim 9:
The combination of Clark and Pentith teaches all limitations of claim 1.
Furthermore, Clark teaches wherein the first binding strip is made of a flexible, non-magnetic material that is a same material (Fig 2C, Column 3, line 60 – Column 4, line 6) or a different material as the generally elongate sheet.  However, note that because the prior art teaches the first option of the ‘or’ clause [a first longitudinal edge portion...being turned and fastened...etc.], this limitation is not needed to be taught in the prior art as applied above since it further limits the second option of the ‘or’ clause.

Regarding Claim 10:
The combination of Clark and Pentith teaches all limitations of claim 1.
longitudinal strip edges are fastened to the sheet by stitching (Column 6, line 53-54; for example, by stitching.), gluing, stapling, staking or melting.  Note again that due to the “or” clause in line 2, all that is required to be taught in the prior art is “the first longitudinal edge portion is fastened to the main portion of the sheet”.

Regarding Claim 12:
The combination of Clark and Pentith teaches all limitations of claim 1.
Clark further teaches: 
a second longitudinal pocket disposed proximate the second longitudinal sheet edge (Column 6, lines 8-18; … lining 10 could also comprise a single panel for use with a single panel drapery … and would have strip 9 disposed on each outer vertical edge.  With reference to FIG. 9, a further embodiment of the invention is disclosed in which individual magnets 11 or hook and loop fastening strips 12 are replaced by magnetic sealing strips 120) and being formed by: 
a second longitudinal edge portion of the sheet proximate the second longitudinal sheet edge being turned and fastened to a main portion of the sheet; or 
a second binding strip (Fig 9, 120) having opposed longitudinal second strip edges being longitudinally folded (Fig 10a, 10b) about the second longitudinal sheet edge and the longitudinal second strip edges being fastened (Fig 9) to the main portion of the sheet; and 
a second alternating sequence of magnetic members (Fig 9, 11) and non-magnetic spacers (Fig 9, 122) disposed within an outward longitudinal portion of the second longitudinal pocket; 
wherein the magnets and the magnetic members have first and second longitudinal spacing patterns, respectively, that are substantially the same as each other (Fig 9).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Clark and Pentith as applied to claim 1 above, and further in view of US Pat. 10,301,851 – Cummings.

Regarding Claim 3:
The combination of Clark and Pentith teaches all limitations of claim 1.
Although implied by the drawings of Pentith, the combination does not expressly or implicitly teach the first straight magnetic wire is a braided wire.
	However, Cummings teaches the first straight magnetic wire is a braided wire (Fig 1, 120, braided steel cable).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Clark and Pentith with the braided steel cable of Cummings. One of ordinary skill in the art would have been motivated to make this modification in order to benefit from increased flexibility for a given overall size of wire.
	

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Clark and Pentith as applied to claim 1 above, and further in view of US PG Pub. US 2020/0124275 A1 – Diloyan et al., hereinafter Diloyan.

Regarding Claim 4:
The combination of Clark and Pentith teaches all limitations of claim 1.
However, the combination does not teach wherein each of the magnets is a spherical magnet.
However, Diloyan teaches wherein each of the magnets is a spherical magnet (Fig 2, 130).

	
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Clark and Pentith as applied to claim 1 above, and further in view of US Pat. 5,251,182 – Carpenter.

Regarding Claim 5:
The combination of Clark and Pentith teaches all limitations of claim 1.
However, the combination does not teach each non-magnetic spacer is a cylinder made of a foam material.
However, Carpenter teaches a non-magnetic spacer is a cylinder made of a foam material (Fig 2, 16).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the wadding of Clark with the cylindrical foam spacer of Carpenter. One of ordinary skill in the art would have been motivated to make this modification in order to provide a rounded edge for the drapery element.
	
Claims 7, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Clark and Pentith as applied to claim 1 above, and further in view of 3,827,019 – Serbu.

Regarding Claim 7: - 3,827,019 – Serbu fig 3
The combination of Clark and Pentith teaches all limitations of claim 1.
However, the combination does not teach each of the magnets in the first alternating sequence is disposed with its respective first and second magnetic poles oriented in the inward and outward directions, respectively.
However, Serbu teaches each of the magnets in the first alternating sequence is disposed with its respective first and second magnetic poles oriented in the inward and outward directions, respectively. (Fig 3)

    PNG
    media_image2.png
    274
    469
    media_image2.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Clark and Pentith with the magnetic orientation taught by Serbu. One of ordinary skill in the art would have been motivated to make this modification in order to ensure appropriate magnetic attraction of adjacent drapery panels.
	
Regarding Claim 11:

Furthermore, Clark teaches: 
a second longitudinal pocket (Fig 2c, 212a, 212b) disposed proximate the second longitudinal sheet edge and being formed by:  a second longitudinal edge portion of the sheet proximate the second longitudinal sheet edge being turned and fastened to a main portion of the sheet(Fig 2c, 214 a,b); or 
a second binding strip (Fig 10a, b, 120) having opposed longitudinal second strip edges being longitudinally folded about the second longitudinal sheet edge and the longitudinal second strip edges being fastened to the main portion of the sheet; 
a second alternating sequence of magnets and non-magnetic spacers disposed within an outward longitudinal portion of the second longitudinal pocket
Clark does not teach:
a second straight magnetic wire disposed in the longitudinal direction, wherein each of the magnets of the second alternating sequence has opposed first and second magnetic poles corresponding to those of the magnets of the first alternating sequence, and wherein a respective second magnetic pole of each of the magnets in the second alternating sequence is disposed in contact with the second straight magnetic wire.
However, Pentith teaches:
a second straight magnetic wire disposed in the longitudinal direction, wherein a respective second magnetic pole of each of the magnets in the second alternating sequence is disposed in contact with the second straight magnetic wire.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the drape of Clark with the wire (Steel rope) of Pentith by placing it within an inward longitudinal portion of the first longitudinal pocket. One of ordinary skill in 
However, Serbu teaches:
each of the magnets of the second alternating sequence has opposed first and second magnetic poles corresponding to those of the magnets of the first alternating sequence. (Fig 2)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Clark and Pentith with the alternating sequence of Serbu. One of ordinary skill in the art would have been motivated to make this modification in order to ensure magnetic attraction between the respective sheets.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Clark and Pentith as applied to claim 1 above, and further in view of Applicant’s Admitted Prior Art – hereinafter AAPA.

Regarding Claim 8:
The combination of Clark and Pentith teaches all limitations of claim 1.
Furthermore, Clark teaches wherein the first longitudinal pocket is formed by seam (Fig 2c, 214a, 214b).
However, Clark does not teach a Class 3 bound seam or a Class 6 edge finishing seam.
However, AAPA teaches a Class 3 bound seam and a Class 6 edge finishing seam (Paragraph [0025]; ISO 4916:1991).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Clark and Pentith with the seam or .
	
Claims 13, 14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark in view of Pentith, Diloyan, and Carpenter.

Regarding Claim 13:
Clark teaches a drape element, comprising: 
a generally elongate sheet of flexible, non-magnetic material having opposed first and second longitudinal sheet edges defining a longitudinal direction and a longitudinal centerline toward which is defined an inward direction and away from which is defined an outward direction; 

    PNG
    media_image1.png
    847
    867
    media_image1.png
    Greyscale

first and second longitudinal pockets disposed proximate the first and second longitudinal sheet edges, respectively, wherein each of the longitudinal pockets is formed by a respective longitudinal edge portion of the sheet being turned and fastened to a main portion of the sheet; 
first and second alternating sequences of magnets and spacers, each alternating sequence disposed within a respective outward longitudinal portion of the first and second longitudinal pockets, respectively, wherein each of the magnets has opposed first and second magnetic poles, 
Clark does not teach:

spherical magnets and 
cylindrical foam spacers
wherein a respective first magnetic pole of each of the spherical magnets in the first alternating sequence is disposed in contact with the first straight magnetic wire, and wherein a respective second magnetic pole of each of the spherical magnets in the second alternating sequence is disposed in contact with the second straight magnetic wire.
Pentith teaches first and second straight magnetic wires each disposed in the longitudinal direction wherein a respective first magnetic pole of each of the magnets in the first alternating sequence is disposed in contact with the first straight magnetic wire, and wherein a respective second magnetic pole of each of the magnets in the second alternating sequence is disposed in contact with the second straight magnetic wire.

    PNG
    media_image3.png
    597
    1177
    media_image3.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the drape of Clark with the wire (Steel rope) of Pentith by 
	Diloyan teaches spherical magnets (Fig 2, 130).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the magnets of primary reference Clark with the spherical shape of the magnets of Diloyan. One of ordinary skill in the art would have been motivated to make this modification in order to give the curtain a rounded edge. Furthermore, it has been held that the change of shape of elements is not necessarily inventive unless it produces an unexpected result. (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).) (See MPEP 2144.04)
	Carpenter teaches a cylindrical foam spacer (Fig 2, 16).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the wadding of primary reference Clark with the cylindrical foam spacers of Carpenter. One of ordinary skill in the art would have been motivated to make this modification in order to present a rounded edge to the curtain. Furthermore, it has been held that the change of shape of elements is not necessarily inventive unless it produces an unexpected result. (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).) (See MPEP 2144.04)
	

The combination of Clark, Pentith, Diloyan and Carpenter teaches all limitations of claim 13.
Furthermore, Clark teaches the flexible, non-magnetic material is woven fabric (Column 7, lines 8-9), felted fabric, leather, artificial leather, molded plastic or extruded plastic.

Regarding Claim 16:
The combination of Clark, Pentith, Diloyan, and Carpenter teaches all limitations of claim 13.
Furthermore, Clark teaches each of the respective longitudinal edge portions is fastened to the main portion of the sheet by stitching (Fig 2c, 214a, 214b), gluing, stapling, staking or melting.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Clark, Pentith, Diloyan, and Carpenter as applied to claim 13 above, and further in view of Cummings.

Regarding Claim 15:
The combination of Clark, Pentith, Diloyan, and Carpenter teaches all limitations of claim 13.
However, the combination does not teach the first and second straight magnetic wires are braided wires.
	However, Cummings teaches the first and second straight magnetic wires are braided wires (Fig 1, 120, braided steel cable).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Clark, Pentith, Diloyan, and Carpenter with the braided steel cable of Cummings. One of ordinary skill in the art would have been motivated to make this modification in order to benefit from increased flexibility for a given overall size of wire.


Claims 17, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark in view of Pentith, Diloyan, Carpenter, and Serbu.

Regarding Claim 17:
Clark teaches a self-aligning drape assembly comprising: 
first and second sheets of flexible, non-magnetic material having first and second longitudinal straight edges, respectively, wherein for each of the first and second sheets respective longitudinal, outward and inward directions are defined as pointing along, toward and away from the respective longitudinal straight edge, respectively, the first and second sheets having respective first and second longitudinal pockets disposed proximate the first and second longitudinal straight edges, respectively, wherein each of the longitudinal pockets is formed by a respective longitudinal edge portion of the respective sheet being turned and fastened to a respective main portion of the respective sheet; 
first and second alternating sequences of magnets and spacers, each alternating sequence disposed within a respective outward longitudinal portion of the first and second longitudinal pockets, respectively, wherein each of the magnets has opposed first and second magnetic poles 
	Clark does not teach:
first and second straight magnetic wires each disposed within respective inward longitudinal portions of the first and second longitudinal pockets, respectively; and 
spherical magnets and 
cylindrical foam spacers
wherein a respective first magnetic pole of each of the spherical magnets in the first alternating sequence is disposed in contact with the first straight magnetic wire, and wherein a respective second 
wherein the first and second sheets are configured to be arranged coplanarly with the first and second longitudinal straight edges disposed side-by-side and with the second magnetic poles of the spherical magnets in the first alternating sequence being disposed in magnetic contact with the first magnetic poles of the spherical magnets in the second alternating sequence.
However, Pentith teaches:
first and second straight magnetic wires; and 
wherein a respective first magnetic pole of each of the magnets in the first alternating sequence is disposed in contact with the first straight magnetic wire, and wherein a respective second magnetic pole of each of the magnets in the second alternating sequence is disposed in contact with the second straight magnetic wire;

    PNG
    media_image3.png
    597
    1177
    media_image3.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the drapery of Clark with the magnetic wires of Pentith. One of 
	Diloyan teaches spherical magnets (Fig 2, 130).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the magnets of primary reference Clark with the spherical shape of the magnets of Diloyan. One of ordinary skill in the art would have been motivated to make this modification in order to give the curtain a rounded edge. Furthermore, it has been held that the change of shape of elements is not necessarily inventive unless it produces an unexpected result. (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).) (See MPEP 2144.04)
	Carpenter teaches a cylindrical foam spacer (Fig 2, 16).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the wadding of primary reference Clark with the cylindrical foam spacers of Carpenter. One of ordinary skill in the art would have been motivated to make this modification in order to present a rounded edge to the curtain. Furthermore, it has been held that the change of shape of elements is not necessarily inventive unless it produces an unexpected result. (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).) (See MPEP 2144.04)
Serbu teaches:
coplanarly (Fig 3, 11,12) with the first and second longitudinal straight edges disposed side-by-side and with the second magnetic poles of the magnets in the first alternating sequence being disposed in magnetic contact with the first magnetic poles of the magnets in the second alternating sequence. (Fig 2)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Clark and Pentith with the alternating sequence of Serbu. One of ordinary skill in the art would have been motivated to make this modification in order to ensure magnetic attraction between the respective sheets.

Regarding Claim 18:
The combination of Clark, Pentith, Diloyan, Carpenter and Serbu teaches all limitations of claim 17.
As applied, the combination does not teach that each of the first and second sheets has respective opposed first and second lateral edges disposed orthogonal to the respective first or second longitudinal straight edge, and further comprising a respective set of one or more weights attached along each of the second lateral edges.
	However, Serbu teaches each of the first and second sheets has respective opposed first and second lateral edges disposed orthogonal to the respective first or second longitudinal straight edge, and further comprising a respective set of one or more weights (Fig 2, 36, 37) attached along each of the second lateral edges.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Clark, Pentith, Diloyan, Carpenter, and Serbu with the weights of Serbu. One of ordinary skill in the art would have been motivated to make this modification in order to prevent the curtain from blowing in the breeze.


Regarding Claim 20:
The combination of Clark, Pentith, Diloyan, Carpenter and Serbu teaches all limitations of claim 17.
Furthermore, Clark teaches the flexible, non-magnetic material is woven fabric, felted fabric, leather, artificial leather, molded plastic or extruded plastic. 

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over The combination of Clark, Pentith, Diloyan, Carpenter, and Serbu as applied to claim 18 above, and further in view of PG Pub. US 2017/0086616 A1 – Hickey.

Regarding Claim 19:
The combination of Clark, Pentith, Diloyan, Carpenter, and Serbu teaches all limitations of claim 18.
The combination does not teach a header configured for attachment to a lintel and including a first array of magnets and/or magnetic elements along a length of the header, wherein each of the first and second sheets includes a respective second array of magnets and/or magnetic elements disposed along the first lateral edge thereof for magnetic coupling between the header and the first and second sheets.
However, Hickey teaches a header (Fig 2, 12) configured for attachment to a lintel and including a first array (Fig 2, 14) of magnets (Fig 2, 16) and/or magnetic elements along a length of the header, wherein each of the first and second sheets includes a respective second array (Fig 2, 22) of magnets edge thereof for magnetic coupling between the header and the first and second sheets.

    PNG
    media_image4.png
    864
    1174
    media_image4.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Clark, Pentith, Diloyan, Carpenter, and Serbu with the header of Hickey. One of ordinary skill in the art would have been motivated to make this modification in order to allow for ease of mounting/dismounting of the panel(s) for example, for cleaning.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-20130112355-A1 – Roth
Discloses a panel with magnetic attachments.
US-20140166215-A1 – Thomas
Discloses a system for magnetically attaching a window valence
US-20190239675-A1 – Northey
Discloses a window covering with magnetic closure

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W HANES JR whose telephone number is (571)272-8840. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.W.H./Examiner, Art Unit 3634                                                                                                                                                                                                        

/DANIEL P CAHN/Supervisory Patent Examiner, Art Unit 3634